Title: From Dolley Payne Todd Madison to Abigail Smith Adams, 12 October 1816
From: Madison, Dolley Payne Todd
To: Adams, Abigail Smith


				
					My dear Madam
					Washington Octor. 12th. 1816
				
				Your amiable and respected Husband has lately written a letter to Mr Madison, on a subject, in which he thought me interested, with so much delicacy and kindness, that I am about to present thro you, my grateful acknowledgments to him—and at the same time to assure him of my utter ignorance of the letter, to which he alludes.We were allways much acquainted with Mr Steele and his family, and occationally no doubt, there were letters written to and from them, but I am very confident, that I never wrote him one of the slightest consequence.—I am therefore compelled to think there has been some erronious statement made to Mr. Adams.—You once favored me my dear madam with a letter, which, tho unanswered, was—directly attended to and highly appreciated—I pray you to excuse that omisson and beleive, that it will ever give me pleasure to promote your wishes, and to convince you, in every way, of my high respect and regard
				
					D. P. Madison
				
				
			